                          SETTLEMENT AGREEMENT & RELEASE

         This Settlement Agreement and Release (the "Agreement") is entered into by and among
 plaintiffs ALYAREZ QUIZAR ROMUALDO and BORIS ASARAEL HERNANDEZ LOPEZ
 ("Plaintiffs") and Defendants GURU KRUPA 104 CORPORATION and JATIN PATEL
 ("Defendants") ("Plaintiffs" and "Defendants" are jointly referred to as "Parties").

         WHEREAS, the Action was initially brought as a putative collective action, but Plaintiffs
 never sought to certify the Action as a collective action and thus the Action did not proceed
 collectively; and

        WHEREAS, M&Z Corporation, doing business as Family Grocery & Deli, Najma
 Mohamed Raza, Abbasali Raza and Habib H. Ali were joined as co-defendants (the "co-
 defendants"), but did not appear in the Action, and are in default; and

        WHEREAS, on March 20, 2020, Defendants filed their Answer to the Complaint, denying
the material allegations of the Complaint and asserting various defenses and crossclaims against
the co-defendants; and

        WHEREAS, there is a bona fide dispute as to the viability of Plaintiffs' claims and
whether, and to the extent that Defendants are liable to both Plaintiffs for unpaid wages, overtime
or other compensation; and

        WHEREAS, the Parties have determined it is in their mutual interests to settle the Action
and all other matters between them; and

        WHEREAS, the Parties desire to have no further obligations to each other, except as
specifically provided herein; and

        WHEREAS, throughout the negotiation and execution of this Agreement, Plaintiffs have
been represented by their counsel, Clela A. Errington, Esq., Michael Faillace & Associates, P.C.,
60 East 42nd Street, Suite 4510, New York, New York 10165, telephone number (212) 317-1200
("Plaintiffs' Attorneys"); and

       WHEREAS, Defendants have been represented by their counsel, Ira Levine, Esq., 543
Broadway, 2d Floor, Massapequa, NY 11758, telephone number (516) 541-1072 ("Defendants
Attorneys"); and

        WHEREAS, the Parties acknowledge that they have each entered into the Agreement
freely and voluntarily, without threats or coercion of any kind by anyone, after an arms-length
negotiation between the Parties and their respective attorneys and with the assistance of a mediator
experienced in actions of this nature; and

       WHEREAS, the Parties acknowledge that they each understand the meaning and effect of
the execution of this Agreement.
       NOW THEREFORE, in consideration of the mutual covenants and undertakings set forth
in this Agreement, and for good and valuable consideration, the sufficiency of which is
acknowledged hereby, Plaintiffs and Defendants, intending to be legally bound, hereby agree as
follows:

        1.     Consideration. In exchange for, and in consideration of, the covenants and
promises contained herein, including Plaintiffs' release of claims against Defendants and the
Releasees (as defined herein) as set forth in Paragraph 3 below, Defendants shall pay to Plaintiffs
the total sum of Thirty Six Thousand Dollars ($36,000.00) (the "Settlement Amount") as follows:

               a.      (i) An initial payment in the amount of One Thousand Two Hundred Dollars
               ($1 ,200.00) (the "Initial Payment") as follows:

                              A)    a check in the amount of Four Hundred Dollars ($400.00)
                             made payable to " Michael Faillace & Associates, P.C.," for
                             immediate deposit twenty-one (21) days after Court Approval of the
                             Agreement;
                             B)     a check in the amount of Four Hundred Dollars ($400.00)
                             made payable to ALVAREZ QUIZAR ROMUALDO for immediate
                             deposit twenty-one (21) days after Court Approval of the
                             Agreement; and
                             C)     a check in the amount of Four Hundred Dollars )$400.00)
                             made payable to BORIS ASARAEL HERNANDEZ LOPEZ for
                             immediate deposit twenty-one (21) days after Court Approval of the
                             Agreement

                      (ii) Twenty-nine (29) subsequent payments to be made for immediate
                  deposit on a monthly basis, commencing on the first day of the month following
                  payment of the Initial Payment, and on the first day of each subsequent month
                  until the Settlement Amount is fully paid, as follows:
                              A)     a check in the amount of Four Hundred Dollars ($400.00)
                              made payable to "Michael Faillace & Associates, P.C.," for
                              immediate deposit;
                              B)     a check in the amount of Four Hundred Dollars ($400.00)
                              made payable to ALVAREZ QUIZAR ROMUALDO;
                              C)     a check in the amount of Four Hundred Dollars )$400.00)
                              made payable to BORIS ASARAEL HERNANDEZ LOPEZ.

              b.      The payments set forth in Paragraph I .a. of this Agreement shall be mailed
              or delivered to: Michael Faillace & Associates, P .C., 60 East 42nd Street, Suite
              4510, New York, New York 10165, Attn: Clela A. Errington, Esq., to be made in
              time to be immediately deposited at the time prescribed by Paragraph l .a.(ii).

             c.     Defendants shall be in curable default if they fail to make any payment when
             due pursuant to Paragraphs I .a and l .b of this Agreement. Plaintiffs or their
             authorized agent shall send a notice via First Class Mail and Email of such default
 addressed to Defendants' attorney, whereupon Defendants shall have the right to
 cure the default within ten (10) business days of Defendants ' attorneys ' receipt of
 Plaintiffs ' notice of default.

 d.      Except as set forth in this Paragraph 1, Plaintiffs are not entitled to, and shall
 not receive, any other payments or benefits from Defendants or the Releasees.
 Plaintiffs acknowledge and agree that by entering into this Agreement, they are not
 otherwise entitled to receive the consideration from Defendants or Releasees,
 except as provided for in this Agreement. Plaintiffs both acknowledge and agree
 that after receipt of the Settlement Amount as set forth in this Paragraph 1, they
 have each been paid and/or have each received all compensation, wages, tips, fees,
 bonuses, commissions, and/or benefits to which each of them is, was, or may have
 been, entitled from Defendants.

e.      The payments reflected in this Paragraph 1 are made in full and complete
settlement of any and all claims by Plaintiffs against Defendants arising from or
concerning the payment of wages or benefits in connection with employment,
liquidated damages, interest, attorneys' fees and costs and all claims for wages or
other compensation which were or could have been asserted in the Plaintiffs'
Complaint and all other related matters.

f.      Plaintiffs both represent that they are not aware of any existing lien against
their recovery in this action. Plaintiffs agree to release, hold harmless and
indemnify Defendants (including Defendants' reasonable costs and attorney's fees)
from any claim asserting a lien or claim against the settlement proceeds with respect
to any liens, known or unknown, including but not limited to, any existing lien or
one arising under Section 475 of the New York Judiciary Law, against their
recovery in this action, including that portion of the recovery representing fees for
legal services.

g.       Plaintiffs further acknowledge that Defendants, their administrators,
successors and assigns, in paying the agreed-upon Settlement Amount under the
Agreement, are not responsible for the satisfaction of any lien upon Plaintiffs'
respective or total recovery in this action, and further acknowledge that the
satisfaction of any lien, known or unknown, against Plaintiffs' recovery in this
action is exclusively their responsibility. Plaintiffs further agree that should
litigation be commenced against Defendants, or any of their successors or assigns,
with respect to the enforcement and satisfaction of any liens, known or unknown,
relating to Plaintiffs' recovery in this action, as well as that portion representing
fees for legal services, Plaintiffs shall fully indemnify Defendants, and their
successors and_assigns, for any and all liability arising in that litigation, including
reasonable costs and attorneys' fees related to Defendants' defense of that action,
and/or the defense of their successors and assigns.

h.     Upon Court Approval of the Agreement, Defendants will issue, or cause to
be issued, to Michael Faillace & Associates, P.C., ALVAREZ QUIZAR
                 ROMUALDO, and BORIS ASARAEL HERNANDEZ LOPEZ each an IRS Form
                 1099 regarding the payment of the Settlement Amount made pursuant to this
                 Paragraph 1.

                i.      If, for any reason, it is determined by any federal, state or local authority
                that the sums and payments set forth in this Paragraph 1, or any portion thereof,
                should have been subject to taxation or withholding, Plaintiffs each agree that they
                shall assume all responsibility for the payment of any taxes, interest and penalties
                assessed in connection therewith, and that each of them shall indemnify and hold
                harmless Defendants from any withholding or tax payment, interest or penalties
                required to be paid by Defendants thereon, except for Defendants' share of any
                FICA payment that may be due. Plaintiffs further agree and understand that, in the
                event Defendants are required to enforce the terms of this indemnification-and-
                hold-harmless provision, Plaintiffs will reimburse Defendants for their reasonable
                attorneys' fees and costs associated with such enforcement.

        2.      Failure to Pay. Defendants shall execute Confessions of Judgment in the form of
 Exhibit A attached hereto entitling Plaintiff to recover from Defendants jointly and severally: (i)
 Fifty Four Thousand Dollars ($54,000.00) less the amount of any payments already made; (ii)
 interest at the rate of 9% per annum under the New York Civil Practice Law and Rules accruing
 from the date in which their obligations to make the payments is breached; (iii) reasonable
 attorneys' fees and costs incurred in any action or proceeding to enforce the payment terms of the
 Agreement. Defendants shall deliver to Michael A. Faillace, Esq. and Associates, P.C. the
 executed and notarized original Confessions of Judgment contemporaneously with Defendants'
 execution of this Agreement. Plaintiffs' attorneys shall hold the executed and notarized
 confession(s) of judgment in escrow, and the confession(s) of judgment shall not be filed with the
 Court unless: (i) Defendants fail to make any payment when due pursuant to Paragraphs 1.a. and
 l .b. of this Agreement; (ii) Plaintiffs provided Defendants a notice of default in the manner
 prescribed pursuant to Paragraph l .c. of this Agreement; and (iii) Defendants failed to cure the
 default pursuant to Paragraph l .c. of this Agreement by making payment of the delinquent
 payment within ten ( 10) business days of Defendants' attorneys' receipt of Plaintiffs' notice of
 default.

        3.      Limited Release of Claims. In exchange for and in consideration of the covenants
and promises contained herein, Plaintiffs, individually on behalf of their children, spouse, agents,
assignees, heirs, executors, administrators, beneficiaries, trustees, and legal representatives, hereby
waive, discharge and release (i) GURU KRUPA 104 CORPORATION and its current and former
parents, subsidiaries, divisions, branches, assigns and affiliated and related companies or entities,
and its predecessors, successors, insurers, employee benefit plans, and present and former
directors, officers, partners, shareholders, fiduciaries, representatives, agents, attorneys and
employees; and (ii) JATIN PATEL in their individual and corporate capacities, and their heirs,
executors, administrators, attorneys, successors and assigns; (collectively, "Releasees") from any
and all actions, causes of action, obligations, liabilities, claims, debts, losses, charges, grievances,
complaints, suits and/or demands that Plaintiffs may have, known or unknown, contingent or
otherwise, arising from Defendants' compensation of Plaintiffs during their respective
employment with any Defend.ant, including but not limited to the release of any claims for unpaid,
inaccurate payment of, or nonpayment of wages, tips and any other compensation, failure to
provide requisite notice of pay rate or wage statements, and any other related claim under any
federal, state or local law, rule, regulation, order or ordinance governing wages and hours,
including but not limited to federal and New York law (29 U.S.C. §§ 201, et. seq., New York
Labor Law§§ 191, 195, 198 (1-b), 198 (1-d), 650, et. seq., and relevant sections ofN.Y. Comp.
Codes R. & Regs.) and any other claims whatsoever alleged in the Complaint and all wage and
hour claims which could have been alleged, including without limitation all claims for restitution
and other equitable relief, liquidated damages, compensatory damages, punitive damages, wages,
tips, and penalties of any nature whatsoever. This release does not include a release of any rights
Plaintiffs may have under this Agreement.

                It is the intention of the Parties in executing this Agreement that it shall be a release
of all claims arising from or concerning Defendants' compensation of Plaintiffs during their
respective employment with any Defendant in all respects and shall be effective as a bar to each
and every matter released herein and that, should any proceeding be instituted with respect to
matters released herein, this Agreement shall be deemed in full and complete accord, satisfaction
and settlement of any such released matter and sufficient basis for its dismissal. Plaintiffs each
acknowledge and agree that, by signing this Agreement, they are each surrendering and giving up
any right they have or may have, without limiting the generality of any other provision herein, to
assert any claim, arising from or concerning Defendants' compensation of Plaintiffs during their
respective employment with any Defendant, against or involving Defendants and the Releasees,
or to permit themselves (Plaintiffs) to become and/or remain a member of any class seeking relief
against Defendants and the Releasees arising from, or in any way relating to, Plaintiffs'
compensation by Defendants.

        4.      Discontinuance of Claims. Plaintiffs each acknowledge and agree that, other than
the Action, they are not presently aware of any legal proceedings pending between Plaintiffs and/or
their representatives and Defendants or the Releasees. It is the intention of the Parties that this
Agreement is intended to extinguish all claims Plaintiffs asserted against Defendants and
Releasees in the Action, and that the Action be dismissed with prejudice. Plaintiffs agree to
dismiss and withdraw the Action by executing the Stipulation of Voluntary Dismissal with
Prejudice against all defendants in the form annexed hereto as Exhibit B ("Stipulation"), which
Stipulation shall be filed by Plaintiffs' Attorney within seven (7) days of receipt of the Initial
Payment, on ECF to be reviewed, approved, and So-Ordered by the Court, as such approval is
required by Second Circuit case law. Plaintiffs agree to refrain from re-filing any and all claims
against Defendants, the co-defendants, and the Releasees, including, but not limited to, any and all
claims asserted, or which could have been asserted, in the Action.

       5.      Agreement Not to File Suit or Arbitration for Past Acts. Plaintiffs, for and on
behalf of themselves and each of their respective beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing, agree that they
will not file or otherwise submit any claim, complaint, arbitration request, or action to any court
or judicial forum (nor will Plaintiffs permit any person, group of persons, or organization to take
such action their behalf) against the Releasees arising out of any actions or non-actions on the part
of Releasees pertaining to any claim being released herewith arising before execution of this
Agreement. Plaintiffs further agree that in the event that any person or entity should bring such a
claim, complaint, or action on their behalf, Plaintiffs hereby waive and forfeit any right or claim
 to any form of monetary or other damages or any other form of recovery or relief in connection
 with any such action and will exercise every good faith effort (but will not be obliged to incur any
 expense) to have such claim dismissed. Plaintiffs understand that the provisions of this Paragraph
 mean that they cannot bring a future lawsuit against Defendants arising out of any actions or
 failures to act pertaining to any claim being released herewith arising before Plaintiffs' execution
 of this Agreement.

         6.       Attorneys' Fees in Suit. If either or both of the Plaintiffs breach the terms of this
 Agreement, and/or files a lawsuit or arbitration regarding claims for actions or inactions pertaining
 to any claim being released herewith that have predated the execution of this Agreement, then such
 Plaintiff(s) will be required and compelled to pay for all fees and costs incurred by the Releasees,
 including reasonable attorneys' fees, in defending against such claims and/or in seeking or
 obtaining the dismissal of the same. Similarly, if any or all of the Defendants breach the terms of
 this Agreement, then such Defendant(s) will be required and compelled to pay for all fees and
 costs incurred by the Plaintiffs, including reasonable attorneys' fees.

         7.     Denial of Wrongdoing. Nothing contained in this Agreement, nor the fact that
Plaintiffs have been paid any remuneration under it, shall be construed, considered or deemed to
be an admission of liability or wrongdoing by Defendants or the Releasees. Defendants deny any
liability, committing any wrongdoing or violating any legal duty with respect to Plaintiffs,
including with respect to Plaintiffs' employment, including Plaintiffs' pay while in Defendants'
employ. The terms of this Agreement, including all facts, circumstances, statements and
documents, shall not be admissible or submitted as evidence in any litigation, in any forum, for
any purpose, other than to secure the enforcement of the terms and conditions of this Agreement,
or as may otherwise be required by law.

        8.       Statement of Fairness. The Parties acknowledge and agree this settlement is in
Plaintiffs ' and Defendants' respective best interest given the extent of the disputed issues of fact
described herein, and taking into account the strengths and weaknesses of each party's case. The
Parties agree that the uncertainty of the outcome of trial warrants a settlement in the amount of
$36,000.00. The Parties further agree that even taking into account the Plaintiffs' attorneys' fees
to be deducted from the Settlement Amount, the gross settlement of $36,000.00 adequately
compensates both Plaintiffs for unpaid wages as well as a measure of liquidated damages.
Plaintiffs also agree that the apportionment of the Settlement Amount as between themselves is
reasonable.

       9.      Miscellaneous Acknowledgments and Affirmations.

               a.      Plaintiffs affirm that upon payment of the Settlement Amount they have
been paid and/or have received all compensation, wages, bonuses, tips, commissions, and/or
benefits to which they may be entitled.

               b.      Plaintiffs affirm that they have been granted any leave to which they were
entitled and have not been retaliated against for exercising any rights to leave.

      10.    Notices. Unless otherwise provided for herein, all notices to be served under this
Agreement shall be provided via email and First Class Mail, to the following:
        a.      If to Defendants:
                        Ira Levine, Esq.
                        543 Broadway. 2d Floor
                        Massapequa, NY 11758
                        ilevinelaw@optonline.net

        b.      If to Plaintiffs:
                        Clela A. Errington, Esq.
                        Michael Faillace & Associates, P .C.
                        60 East 42nd Street, Suite 4510
                        New York, New York 10165
                        cerrington@faillace.Iaw.com

       11.    Choice of Law and Forum. This Agreement shall at all times be construed and
governed by the laws of the State of New York, regardless of conflicts of laws principles.

        12.    Entire Agreement. The Parties acknowledge and agree that this Agreement
reflects the entire agreement between the Parties regarding the subject matter herein and fully
supersedes any and all prior agreements and understandings between the Parties hereto. There is
no other agreement except as stated herein. Plaintiffs acknowledge that Defendants have made no
promises to them other than those contained in this Agreement.

       13.    Modification. This Agreement may not be changed unless the change is in writing
and signed by Plaintiffs and their attorneys and an authorized representative of Defendants.

        14.     General Provisions. The failure of any party to this Agreement to insist on strict
adherence to any term hereof on any occasion shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or any other term hereof.
The invalidity of any provision of this Agreement shall not affect the validity of any other provision
hereof. This Agreement has been drafted and reviewed jointly by counsel for the Parties and no
presumption or construction as to the drafting of this Agreement shall be applied against or in
favor of any party.

       15.     Section Headings. Section headings are used herein for convenience ofreference
only and shall not affect the meaning of any provision of this Agreement.

       16.    Legal Counsel. Plaintiffs are hereby advised of their right to consult with an
attorney before signing this Agreement, which includes a release. Plaintiffs each hereby
acknowledge that they were fully and fairly represented by Michael Faillace & Associates, P.C.,
in connection with the review, negotiation and signing of this Agreement.

        17.      Competence to Waive Claims. At the time of considering or executing this
Agreement, ALVAREZ QUIZAR ROMUALDO and BORIS HERNANDEZ LOPEZ were not
affected or impaired by illness, use of alcohol, drugs or other substances or otherwise impaired.
Plaintiffs are each competent to execute this Agreement and knowingly and voluntarily waive any
and all claims they may have against the Releasees. Plaintiffs each certify that they are not a party
to any bankruptcy, lien, creditor-debtor or other proceedings which would impair their right or
ability to waive all claims they may have against the Releasees.

        18.    Execution. The Parties agree that this Agreement may be executed in counterparts,
and that signatures transmitted electronically shall bear the same weight as original signatures.

       PLAINTIFFS EACH ACKNOWLEDGE THAT THEY HAVE CAREFULLY
       READ   THIS   AGREEMENT,  UNDERSTAND IT, AND      ARE
       VOLUNTARILY ENTERING INTO IT OF THEIR OWN FREE WILL,
       WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF
       ITS TERMS AND CONDITIONS.


                             [SIGNATURE PAGE TO FOLLOW]
PLAINTIFFS


ALVAREZ QUIZAR ROMUALDO           BORIS ASARAEL HERNANDEZ LOPEZ

___________________________       ___________________________

Dated: 6/25/21                    Dated:



DEFENDANTS

GURU KRUPA 104 CORPORATION



By: ___________________________   ___________________________
    Jatin Patel, President        JATIN PATEL, Individually

Dated:                            Dated:
PLAINTIFFS


ALVAREZ QUIZAR ROMUALDO           BORIS ASARAEL HERNANDEZ LOPEZ

___________________________       ___________________________

Dated:                            Dated: 6/25/21



DEFENDANTS

GURU KRUPA 104 CORPORATION



By: ___________________________   ___________________________
    Jatin Patel, President        JATIN PATEL, Individually

Dated:                            Dated:
PLAINTIFFS


ALVAREZ QUIZAR ROMUALDO           BORIS ASARAEL HERNANDEZ LOPEZ



Dated:                            Dated:



DEFENDANTS

GURU KRUPA 104 CORPORATION



By      ,  -~t
     Jatin-Pcltel, President      JATIN PATEL, Individually

Dated: _7,..// 7   'J/ _;{~;ill   Dated:   _) U   /7   ~ ti< OCX I
 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF QUEENS

                                                            Index No.:
  ALVAREZ QUIZAR ROMUALDO and BORIS
  ASARAEL HERNANDEZ LOPEZ,
                                                            AFFIDAVIT OF CONFESSION
                                   Plaintiff,               OF JUDGMENT

                 -against-

  GURU KRUPA 104 CORPORATION andJATIN
  PATEL,

                                   Defendants.




STATE OF NEW YORK              )
COUNTY OF /(/,1J.J/11A         ~ ss.:
        1.      I reside in Nassau County, New York.

       2.     I, JATIN PATEL am the President of GURU KRUPA 104 CORPORATION I am
duly authorized to make this Affidavit of Confession of Judgment on behalf of GURU KRUPA
104 CORPORATION

      3.     GURU KRUPA 104 CORPORATION maintains its principal place of business in
Queens County at 104-10 Atlantic Ave, Ozone Park, NY 11416.

       4.       Pursuant to the terms of the Settlement Agreement and Release by and between
ALVAREZ QUIZAR ROMUALDO AND BORIS ASARAEL HERNANDEZ LOPEZ on the one
hand, and GURU KRUPA 104 CORPORATION, and JATIN PATEL on the other hand, I hereby
confess judgment and authorize entry thereof against GURU KRUPA I 04 CORPORATION in
favor of Plaintiffs for the sum of Fifty-Four Thousand Dollars and No Cents ($54,000.00), less
any payments made under the Settlement Agreement.

       5.      This Affidavit of Confession of Judgment is for a debt justly due to Plaintiffs under
the terms of the Settlement Agreement, to which this Affidavit of Confession of Judgment is
annexed, which provides that Defendants are to submit a total sum of $36,000.00 to Plaintiff. The
amount of this Affidavit of Confession of Judgment represents the settlement amount of
$36,000.00, plus liquidated damages of $18,000.00, for a total of $54,000.00, less any payments
made under the Settlement Agreement.

        6.       This Affidavit of Confession of Judgment is made upon good and valuable
consideration, the sufficiency of which I acknowledge on behalf of Defendants, including, without
limitation, the terms and provisions of the Settlement Agreement.

        7.    I hereby represent my understanding that upon Defendants' breach of the
Settlement Agreement and failure to cure, this Affidavit of Confession of Judgment shall be
docketed and entered in the Supreme Court of the State of New York, New York County, as a
judgment for $45,000.00 (less any amounts already paid to Plaintiffs pursuant to the Settlement
Agreement), against GURU KRUPA I 04 CORPORATION.

                                                    GURU KRUPA I 04 CORPORATION
                                                               )Ji-
                                                 By:     \:1£;-·
                                                       JATINPATEL
                                                       Title: President



l~ore               me this




Noryuhl::---
   IRA LEVINE
   Notary Public, State of New York
   No.02LE5004847
   Qualified in Nassau County
   Commission Expires 11/23/24
 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NASSAU


  ALVAREZ QUIZAR ROMUALDO AND BORIS
  ASARAEL HERNANDEZ LOPEZ,                                    Index No.:

                                   Plaintiff,                AFFIDAVIT OF CONFESSION
                                                             OF JUDGMENT
                 -against-

  GURU KRUPA 104 CORPORATION and JATIN
  PATEL,

                                   Defendants.




STATE OF NEW YORK              )

COUNTY OF /44-JJ,f-t,i         ~ ss.:
        1.     I reside in Nassau County, New York.

        2.    Pursuant to the terms of the Settlement Agreement and Release by and between
ALVAREZ QUIZAR ROMUALDO AND BORIS ASARAEL HERNANDEZ LOPEZ on the one
hand, and GURU KRUPA 104 CORPORATION and JATIN PATEL on the other hand, I hereby
confess judgment and authorize entry thereof against myself, J ATIN PATEL in favor of Plaintiff
for the sum of Thirty Six Thousand Dollars ($36,000.00), less any payments made under the
Settlement Agreement.

       3.      This Affidavit of Confession of Judgment is for a debt justly due to Plaintiffs under
the terms of the Settlement Agreement, to which this Affidavit of Confession of Judgment is
annexed, which provides that Defendants are to submit a total sum of$36,000.00 to Plaintiffs. The
amount of this Affidavit of Confession of Judgment represents the settlement amount of
$36,000.00, plus liquidated damages of$ I 8,000.00, for a total of $54,000.00, less any payments
made under the Settlement Agreement.

        4.       This Affidavit of Confession of Judgment is made upon good and valuable
consideration, the sufficiency of which I acknowledge on behalf of Defendants, including, without
limitation, the terms and provisions of the Settlement Agreement.

       5.    I hereby represent my understanding that upon Defendants ' breach of the
Settlement Agreement and failure to cure, this Affidavit of Confession of Judgment shall be
docketed and entered in the Supreme Court of the State of New York, New York County, as a
judgment for $54,000.00 (less any amounts already paid to Plaintiffs pursuant to the Settlement
Agreement), against me, JATIN PATEL.                          ~



                                                   JATIN~




IRA LEVINE
Notary Public, State of New York
No. 02LE500484 7
Qualified in Nassau County
Commission Expires 11/23/24
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ALVAREZ QUIZAR ROMUALDO and
 BORIS ASARAEL HERNANDEZ LOPEZ                                  Index No. 19-cv-5188
 , individually and on behalf of others similarly
 situated,                                                      STIPULATION OF
                                                                DISCONTINUANCE
 -against-                                                      WITH PREJUDICE

 GURU KRUPA 104 CORPORATION (D/B/A
 104 DELI), M&Z COROPRATION (D/BA
 FAMILY GROCERY & DELI), JATIN
 PATEL, NAJMA MOHAMED RAZA (AKA
 MOHAMED), ABBASALI RAZA, and
 HABIB H. ALI,

 Defendants

 -------------------------------------------------------X

        No party herein being an infant, an incompetent for whom a committee has been appointed,

or a conservatee, and there being no person not a party who has any interest in the subject matter

of the action:

        IT IS STIPULATED AND AGREED by and between the undersigned counsel for

Plaintiffs and Defendants Guru Krupa 104 Corporation and Jatin Patel that this action is hereby

dismissed with prejudice as against Guru Krupa 104 Corporation and Jatin Patel, without costs to

any party as against any other party pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure; and

        IT IS FURTHER STIPULATED AND AGREED that the cross-claims of Defendants Guru

Krupa 104 Corporation and Jatin Patel against M&Z Corporation (d/b/a Family Grocery & Deli),

Najma Mohamed Raza (a/k/a Mohamed), Abbasali Raza, and Habib H. Ali As asserted in the

Answer (Dkt. No. 15) are discontinued pursuant to Rule 41(c) of the Federal Rules of Civil

Procedure without prejudice and without costs to any other party; and
         IT IS FURTHER STIPULATED AND AGREED, that for purposes of this stipulation,

signatures on this stipulation may be exchanged via email at the email addresses shown below,

that signatures so exchanged, and hereon, have the same force and effect as originals so long as all

counsel identified below have so executed this stipulation, and that counsel are authorized to

electronically-file a copy of the fully-executed stipulation without further notice.

Dated:      New York, New York
            July     , 2021



 By: _____________________________                         By: _____________________________
     Clela A. Errington, Esq.                                     Ira Levine, Esq.
     Michael Faillace & Associates, P.C.                          543 Broadway
     60 East 42nd Street, Suite 4510                              Massapequa, New York 11758
     New York, New York 10165                                     (516) 541-1072
     (212) 317-1200                                               ilevinelaw@optonline.com
     cerrington@faillacelaw.com                                   Attorney for Defendants Guru
     Attorneys for Plaintiffs                                     Krupa 104 Corporation (d/b/a
                                                                  104 Deli) and Jatin Patel



 SO ORDERED:




                                                -2-
